--------------------------------------------------------------------------------

EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of July 28 2020,
(the "Execution Date"), is entered into by and between SPHERE 3D CORP., an
Ontario corporation (the "Company"), and OASIS CAPITAL, LLC, a Puerto Rico
limited liability company (the "Buyer").

WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon an exemption from securities registration afforded by the rules
and regulations as promulgated by the United States Securities and Exchange
Commission (the "SEC") under the Securities Act of 1933 (the "Securities Act");
and

WHEREAS, the Buyer desires to purchase and the Company desires to issue and
sell, upon the terms and conditions set forth in this Agreement an 8% original
issue discount promissory note of the Company, in the form attached hereto as
Exhibit A, in the aggregate principal amount of US$615,000 (together with any
note(s) issued in replacement thereof or as a dividend thereon or otherwise with
respect thereto in accordance with the terms thereof, the "Note"), on the terms
set forth in this Agreement.

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

1. DEFINED TERMS. As used in this Agreement, the following terms shall have the
following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

"Change of Control Transaction" means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or "group" (as described in Rule 13d-5(b)(1) promulgated under the Securities
Exchange Act of 1934) of effective control (whether through legal or beneficial
ownership of capital stock of the Company, by contract or otherwise) of in
excess of 50% of the voting securities of the Company , (b) the Company merges
into or consolidates with any other Person, or any Person merges into or
consolidates with the Company and, after giving effect to such transaction, the
shareholders of the Company immediately prior to such transaction own less than
50% of the aggregate voting power of the Company or the successor entity of such
transaction, (c) the Company sells or transfers all or substantially all of its
assets to another Person, (d) a replacement at one time or within a three year
period of more than one-half of the members of the Board of Directors which is
not approved by a majority of those individuals who are members of the Board of
Directors on the Issue Date of the Note (or by those individuals who are serving
as members of the Board of Directors on any date whose nomination to the Board
of Directors was approved by a majority of the members of the Board of Directors
who are members on the date hereof), or (e) the execution by the Company of an
agreement to which the Company is a party or by which it is bound, providing for
any of the events set forth in clauses (a) through (d) above; provided, that the
consummation of the transactions contemplated by that certain Agreement and Plan
of Merger, dated as of July 14, 2020, by and between Rainmaker Worldwide Inc.,
the Company and S3D Nevada Inc. shall not constitute a Change of Control
Transaction.

"Common Stock" means the Company's common stock, no par value.

--------------------------------------------------------------------------------

"Common Stock Equivalents" means any securities of the Company or the
Subsidiaries that would entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, right, option,
warrant or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

"Damages" shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys' fees and disbursements and
costs and expenses of expert witnesses and investigation).

"Environmental Laws" means any supranational, international, national (of any
jurisdiction), federal, provincial, state or local statute, law, regulation,
guideline, rule, standard or other legal requirement relating to pollution or
protection of human health or the environment (including ambient air, surface
water, ground water, land surface or subsurface strata), including any law or
regulation relating to emissions, discharges, releases or threatened releases of
Materials of Environmental Concern or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Materials of Environmental Concern.

"Exchange Act" shall mean the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder.

"Knowledge" including the phrase "to the Company's Knowledge" shall mean the
actual knowledge after reasonable investigation of the Company's officers and
directors.

"Lien" means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, pre-emptive right or any other restriction.

"Material Adverse Effect" means any effect on the business, operations,
properties, or financial condition of the Company and/or the Subsidiaries that
is material and adverse to the Company and/or the Subsidiaries and/or any
condition, circumstance, or situation that prohibits or otherwise materially
interferes with the ability of the Company and/or the Subsidiaries to enter into
and/or perform its obligations under any Transaction Document.

"Materials of Environmental Concern" include chemicals, pollutants,
contaminants, wastes, toxic substances, petroleum and petroleum products and any
other substance that is currently regulated by an Environmental Law or that is
otherwise a danger to health, reproduction or the environment.

"Person" means an individual, a corporation, a partnership, an association, a
trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

"Registration Rights Agreement" means that agreement in the form attached hereto
as Exhibit B.

"Securities" means the Note, and any other securities of the Company issued in
connection with or exchange therefor.

"Subsidiary" or "Subsidiaries" means any Person the Company wholly-owns or
controls, or in which the Company, directly or indirectly, owns a majority of
the voting stock or similar voting interest, in each case that would be
disclosable pursuant to Item 601(b)(21) of Regulation S-K promulgated under the
Securities Act.

 

2

--------------------------------------------------------------------------------

"Trading Day" shall mean a day on which the Trading Market shall be open for
business.

"Trading Market" means the NASDAQ stock market.

"Transaction Documents" shall mean this Agreement, the Note, the Registration
Rights Agreement and all schedules and exhibits hereto and thereto.

"Transfer Agent" shall mean TSX Trust, the current transfer agent of the
Company, and any successor transfer agent of the Company.

2. PURCHASE AND SALE OF SECURITIES.

(a) Purchase of Securities. On the Closing Date (as defined below), the Company
shall sell and issue to the Buyer and the Buyer shall purchase and fund such
principal amount of the Note as is set forth on the Schedule of Buyers, subject
to the express terms of the Note (the "Funding") and the Company shall issue the
Buyer 90,000 shares of the Company's Common Stock (the "Execution Shares").

(b) Closing Dates. Subject to the satisfaction (or written waiver) of the
conditions set forth in Section 7 and Section 8 below, the date of the issuance
and sale of the Securities constituting the Funding pursuant to this Agreement
(the "Closing Date") shall be the Execution Date. The closing of the
transactions contemplated by this Agreement (the "Closing") shall occur on the
Closing Date at such location as may be agreed to by the parties. 

(c) Form of Payment. On the Closing Date, the Buyer shall pay the purchase price
of $500,000 (the "Purchase Price") for the Funding of $615,000 (which amount
includes the OID (as defined in the Note) and a $15,000 credit for the Buyer's
transaction expenses) under the Note, by wire transfer of immediately available
funds, in accordance with the Company's written wiring instructions against
delivery of the Note, pursuant to the terms of the Note.

3. REPRESENTATIONS AND WARRANTIES OF THE BUYER. The Buyer represents and
warrants to the Company that:

(a) Investment Purpose. As of the Execution Date, the Buyer is purchasing the
Securities for its own account for investment only and not with a view towards
the public sale or distribution thereof, except pursuant to sales registered or
exempted from registration under the Securities Act; provided, however, that by
making the foregoing representation and warranty, the Buyer does not agree to
hold any of the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act.

(b) Reliance on Exemptions. The Buyer understands that the Securities are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.

3

--------------------------------------------------------------------------------

(c) Information. The Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by the Buyer or its advisors. The Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. Notwithstanding
the foregoing, the Company has not disclosed to the Buyer any material
non-public information and will not disclose such information unless such
information is disclosed to the public prior to or promptly following such
disclosure to the Buyer. Neither such inquiries nor any other due diligence
investigation conducted by Buyer or any of its advisors or representatives shall
modify, amend or affect Buyer's right to rely on the Company's representations
and warranties contained in Section 4 below. The Buyer understands that its
investment in the Securities involves a significant degree of risk, including
the risk of loss of the Buyer's entire investment. The Buyer is not aware of any
facts that may constitute a breach of any of the Company's representations and
warranties made herein.

(d) Governmental Review. The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(e) Authorization; Enforcement. This Agreement has been duly and validly
authorized by the Buyer. This Agreement has been duly executed and delivered on
behalf of the Buyer, and this Agreement constitutes a valid and binding
agreement of the Buyer enforceable in accordance with its terms.

(f) Accredited Investor Status. The Buyer is (i) an "accredited investor" as
that term is defined in Rule 501 of the General Rules and Regulations under the
Securities Act by reason of Rule 501(a)(3) (an "Accredited Investor"), (ii)
experienced in making investments of the kind described in this Agreement and
the related documents, (iii) able, by reason of the business and financial
experience of its officers (if an entity) and professional advisors (who are not
affiliated with or compensated in any way by the Company or any of its
affiliates or selling agents), to protect its own interests in connection with
the transactions described in this Agreement, and the related documents, and
(iv) able to afford the entire loss of its investment in the Securities. 

(g) Residency. The Buyer is a limited liability company organized under the laws
of the Territory of Puerto Rico.

(h) General Solicitation.  The Buyer is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to the Buyer that:

(a) Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
Province of Ontario, with the requisite corporate power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Each of the Subsidiaries is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite corporate
power and authority to own and use its properties and assets and to carry on its
business as currently conducted. Each of the Company and the Subsidiaries is not
in violation or default of any of the provisions of its respective certificate
or articles of incorporation, bylaws or other organizational or charter
documents. Each of the Company and the Subsidiaries is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not have or
reasonably be expected to result in a Material Adverse Effect and no proceeding
has been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.

4

--------------------------------------------------------------------------------

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform its obligations under this Agreement and
the other Transaction Documents. The execution and delivery of this Agreement
and the other Transaction Documents by the Company and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action, and no further consent or authorization of the
Company or its Board of Directors or stockholders is required. Each of this
Agreement and the other Transaction Documents has been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.

(c) Capitalization. As of the Execution Date, the authorized capital stock of
the Company is as set forth in the SEC Documents (as defined below). Except as
set forth on Schedule 4(c), the Company has not issued any capital stock since
its most recently filed SEC Document, other than pursuant to the exercise of
employee stock options under the Company's stock option plans, the issuance of
shares of Common Stock to employees pursuant to the Company's employee stock
purchase plans and pursuant to the conversion and/or exercise of Common Stock
Equivalents outstanding as of the date of the most recently filed SEC Document.
Except as disclosed in the SEC Documents, no shares are reserved for issuance
pursuant to the Company's stock option plans, no shares are reserved for
issuance pursuant to the terms of any Common Stock Equivalents exercisable for,
or convertible into or exchangeable for shares of Common Stock. All of such
outstanding shares of capital stock are, or upon issuance will be, duly
authorized, validly issued, fully paid and non-assessable. No shares of capital
stock of the Company are subject to pre-emptive rights or any other similar
rights of the stockholders of the Company or any liens or encumbrances imposed
through the actions or failure to act of the Company. Except as disclosed in the
SEC Documents, as of the Execution Date, (i) there are no outstanding options,
warrants, scrip, rights to subscribe for, puts, calls, rights of first refusal,
agreements, understandings, claims or other commitments or rights of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for any shares of capital stock of the Company or any of its
Subsidiaries, or arrangements by which the Company or any of its Subsidiaries is
or may become bound to issue additional shares of capital stock of the Company
or any of its Subsidiaries, (ii) there are no agreements or arrangements under
which the Company or any of its Subsidiaries is obligated to register the sale
of any of its or their securities under the Securities Act and (iii) there are
no anti-dilution or price adjustment provisions contained in any security issued
by the Company (or in any agreement providing rights to security holders) that
will be triggered by the issuance of the Securities. The Company has filed in
its SEC Documents true and correct copies of the Company's Certificate of
Incorporation as in effect on the Execution Date, the Company's bylaws, as in
effect on the Execution Date, and the terms of all securities convertible into
or exercisable for Common Stock of the Company and the material rights of the
holders thereof in respect thereto. The Company shall provide the Buyer a
certification of this representation signed by the Company's Chief Executive
Officer on behalf of the Company as of the Closing Date.

5

--------------------------------------------------------------------------------

(d) [REMOVED].

(e) [REMOVED].

(f) No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby will not (a) result
in a violation of the Company's or any Subsidiary's certificate or articles of
incorporation, by-laws or other organizational or charter documents, (b)
conflict with, or constitute a material default (or an event that with notice or
lapse of time or both would become a material default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation of, any agreement, indenture, instrument or any "lock-up" or
similar provision of any underwriting or similar agreement to which the Company
or any Subsidiary is a party, or (c) result in a violation of any federal, state
or local law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations) applicable to the Company or any
Subsidiary or by which any property or asset of the Company or any Subsidiary is
bound or affected (except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect), nor is the
Company otherwise in violation of, conflict with or in default under any of the
foregoing. The business of the Company is not being conducted in violation of
any law, ordinance or regulation of any governmental entity, except for possible
violations that either singly or in the aggregate do not and will not have a
Material Adverse Effect. The Company is not required under federal, state or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement or the other Transaction Documents (other than any SEC, FINRA or state
securities filings that may be required to be made by the Company subsequent to
Closing or any registration statement that may be filed pursuant hereto or any
filing required by Nasdaq); provided that, for purposes of the representation
made in this sentence, the Company is assuming and relying upon the accuracy of
the relevant representations and agreements of the Buyer herein. The Company is
not in violation of the listing requirements of the Nasdaq Capital Market
("Nasdaq"), and does not reasonably anticipate that the Common Stock will be
delisted by Nasdaq in the foreseeable future. Except as set forth on Schedule
4(f), the Company and its Subsidiaries are unaware of any facts or circumstances
which might give rise to any of the foregoing; provided that the Company can
provide no assurance that the trading price of the Common Stock will not be
below $1.00 during the foreseeable future.

(g) SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the one (1) year preceding the Execution
Date (or such shorter period as the Company was required by law or regulation to
file such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the "SEC Documents") on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and other federal laws,
rules and regulations applicable to such SEC Documents, and none of the SEC
Documents when filed contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Documents (the "Financial Statements") comply as to form and
substance in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC or other applicable rules and
regulations with respect thereto. Such Financial Statements have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis during the periods involved (except (a) as may be otherwise
indicated in such Financial Statements or the notes thereto or (b) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements) and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal, immaterial, year-end audit
adjustments). The Company maintains a system of internal accounting controls
appropriate for its size. There is no transaction, arrangement, or other
relationship between the Company and an unconsolidated or other off balance
sheet entity that is not disclosed by the Company in its Financial Statements or
otherwise that would be reasonably likely to have a Material Adverse Effect.
Except with respect to the material terms and conditions of the transactions
contemplated by the Transaction Documents, the Company confirms that neither it
nor any other Person acting on its behalf has provided the Buyer or its agents
or counsel with any information that it believes constitutes or might constitute
material, non-public information. The Company understands and confirms that the
Buyer will rely on the foregoing representation in effecting transactions in
securities of the Company.

6

--------------------------------------------------------------------------------

(h) Absence of Certain Changes. No event has occurred that would have a Material
Adverse Effect on the Company or any Subsidiary that has not been disclosed in
the SEC Documents. Without limiting the generality of the foregoing, except as
disclosed in the SEC Documents, neither the Company nor any of its Subsidiaries
has:

(1) declared, set aside or paid any dividend or other distribution with respect
to any shares of capital stock of the Company or any of its Subsidiaries or any
direct or indirect redemption, purchase or other acquisition of any such shares;

(2) sold, assigned, pledged, encumbered, transferred or otherwise disposed of
any tangible asset of the Company or any of its Subsidiaries (other than sales
or the licensing of its products to customers in the ordinary course of business
consistent with past practice), or sold, assigned, pledged, encumbered,
transferred or otherwise disposed of any Intellectual Property (as defined
below), other than licensing of products of the Company or its Subsidiaries in
the ordinary course of business and on a non-exclusive basis;

(3) entered into any licensing or other agreement with regard to the acquisition
or disposition of any Intellectual Property other than licenses in the ordinary
course of business consistent with past practice or any amendment or consent
with respect to any licensing agreement filed or required to be filed with
respect to any governmental authority;

(4) made capital expenditures, individually or in the aggregate, in excess of
$100,000.

(5) incurred any obligation or liability (whether absolute, accrued, contingent
or otherwise, and whether due or to become due) on the Company's behalf or any
of its Subsidiaries, in excess of $100,000 individually, other than obligations
under customer contracts, current obligations and liabilities, in each case
incurred in the ordinary course of business and consistent with past practice;

7

--------------------------------------------------------------------------------

(6) had any Lien on any property of the Company or any of its Subsidiaries
except as disclosed in the SEC Documents or described on Schedule 4(h)(6);

(7) made any payment, discharge, satisfaction or settlement of any suit, action,
claim, arbitration, proceeding or obligation of the Company or any of its
Subsidiaries, except in the ordinary course of business and consistent with past
practice;

(8) effected any split, combination or reclassification of any equity
securities;

(9) sustained any material loss, destruction or damage to any property of the
Company or any Subsidiary, whether or not insured;

(10) effected any acceleration or prepayment of any indebtedness for borrowed
money or the refunding of any such indebtedness;

(11) experienced any labor trouble involving the Company or any Subsidiary or
any material change in their personnel or the terms and conditions of
employment;

(12) made any waiver of any valuable right, whether by contract or otherwise;

(13) made any loan or extension of credit to any officer or employee of the
Company;

(14) made any change in the independent public accountants of the Company or its
Subsidiaries or any material change in the accounting methods or accounting
practices followed by the Company or its Subsidiaries, as applicable, or any
material change in depreciation or amortization policies or rates;

(15) experienced any resignation or termination of any officer, key employee or
group of employees of the Company or any of its Subsidiaries;

(16) effected any change in any compensation arrangement or agreement with any
employee, officer, director or stockholder that would result in the aggregate
compensation to such Person in such year to exceed $100,000, except as disclosed
on Schedule 4(h)(16);

(17) effected any material increase in the compensation of employees of the
Company or its Subsidiaries (including any increase pursuant to any written
bonus, pension, profit sharing or other benefit or compensation plan, policy or
arrangement or commitment), or any increase in any such compensation or bonus
payable to any officer, stockholder, director, consultant or agent of the
Company or any of its Subsidiaries having an annual salary or remuneration in
excess of $100,000, except as disclosed on Schedule 4(h)(17);

8

--------------------------------------------------------------------------------

(18) made any revaluation of any of their respective assets, including, without
limitation, writing down the value of capitalized inventory or writing off notes
or accounts receivable or any sale of assets other than in the ordinary course
of business;

(19) made any acquisition or disposition of any material assets (or any contract
or arrangement therefor), or any other material transaction by the Company or
any Subsidiary otherwise than for fair value in the ordinary course of
business; 

(20) written-down the value of any asset of the Company or its Subsidiaries or
written-off as uncollectible of any accounts or notes receivable or any portion
thereof except in the ordinary course of business and in a magnitude consistent
with historical practice;

(21) cancelled any debts or claims or any material amendment, termination or
waiver of any rights of the Company or its Subsidiaries; or

(22) entered into any agreement, whether in writing or otherwise, to take any of
the actions specified in the foregoing items (1) through (21), except as
disclosed on Schedule 4(h)(22).

(i) Absence of Litigation. Except as disclosed in the SEC Documents or as set
forth on Schedule 4(i), there are no actions, suits, investigations, inquiries
or proceedings pending or, to the Knowledge of the Company, threatened against
or affecting the Company, any Subsidiary or any of their respective properties,
nor has the Company received any written or oral notice of any such action,
suit, proceeding, inquiry or investigation, which would have a Material Adverse
Effect or would require disclosure under the Securities Act or the Exchange Act.
No judgment, order, writ, injunction or decree or award has been issued by or,
to the Knowledge of the Company, requested of any court, arbitrator or
governmental agency which would have a Material Adverse Effect. Except as
disclosed in the SEC Documents or as set forth on Schedule 4(i) there has not
been, and to the Knowledge of the Company, there is not pending or contemplated,
any investigation by the SEC involving the Company, any Subsidiary or any
current or former director or officer of the Company or any Subsidiary.

(j) Patents, Copyrights, etc. The Company and the Subsidiaries own or possess
adequate rights or licenses to use all material trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted ("Intellectual Property"). None of the Company's nor any Subsidiary's
Intellectual Property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the
Execution Date.  The Company does not have any Knowledge of any infringement by
the Company and/or any Subsidiary of any material trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others, and there is no claim, action or proceeding
being made or brought against, or to the Company's Knowledge, being threatened
against, the Company and/or any Subsidiary regarding trademark, trade name,
patents, patent rights, invention, copyright, license, service names, service
marks, service mark registrations, trade secret or other infringement, which
could reasonably be expected to have a Material Adverse Effect.

(k) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and material state and foreign income and all other material tax
returns, reports and declarations required by any jurisdiction to which it is
subject (unless and only to the extent that the Company and each of its
Subsidiaries has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim. The Company has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
state or local tax. None of the Company's tax returns is presently being audited
by any taxing authority.

9

--------------------------------------------------------------------------------

(l) Certain Transactions. Except as set forth in the SEC Documents, none of the
officers or directors of the Company or any Subsidiary, and to the Knowledge of
the Company, none of the employees of the Company or any Subsidiary is presently
a party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of the lesser of (i) $120,000 or (ii) one
percent of the average of the Company's total assets at year end for the last
two completed fiscal years, other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company or any Subsidiary and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

(m) Disclosure. All information relating to or concerning the Company or any of
its Subsidiaries set forth in this Agreement and provided to the Buyer pursuant
in connection with the transactions contemplated hereby is true and correct in
all material respects and the Company has not omitted to state any material fact
necessary in order to make the statements made herein or therein, in light of
the circumstances under which they were made, not misleading. No event or
circumstance has occurred or exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed (assuming for this purpose that the Company's
reports filed under the Exchange Act are being incorporated into an effective
registration statement filed by the Company under the Securities Act).

(n) Acknowledgment Regarding Buyer's Purchase of Securities. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that the Buyer is neither (i)
an officer or director of the Company or any of its Subsidiaries, nor (ii) an
"affiliate" (as defined in Rule 144) of the Company or any of its Subsidiaries. 
The Company further acknowledges that the Buyer is not acting as a financial
advisor or fiduciary of the Company or any of its Subsidiaries (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the Buyer's
purchase of the Securities.  The Company further represents to the Buyer that
the Company's decision to enter into the Transaction Documents has been based
solely on the independent evaluation by the Company and its representatives.

10

--------------------------------------------------------------------------------

(o) No Integrated Offering. Neither the Company, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales in any
security or solicited any offers to buy any security under circumstances that
would require registration under the Securities Act of the issuance of the
Securities to the Buyer. The issuance of the Securities to the Buyer will not be
integrated with any other issuance of the Company's securities (past, current or
future) for purposes of any stockholder approval provisions applicable to the
Company or its securities.

(p) No Brokers. No broker is entitled to a commission payable by the Company in
connection with the transactions contemplated by this transaction and the
Company has taken no action which would give rise to any claim by any person for
brokerage commissions, transaction fees or similar payments relating to this
Agreement or the transactions contemplated hereby.

(q) Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the "Company Permits"), and there is
no action pending or, to the Knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries has received any notification with respect to possible conflicts,
defaults or violations of applicable laws, except for notices relating to
possible conflicts, defaults or violations, which conflicts, defaults or
violations would not have a Material Adverse Effect.

(r) Environmental Matters. To the Company's Knowledge, neither the Company nor
any of its Subsidiaries is in violation of any Environmental Laws, owns or
operates any real property contaminated with any substance that is subject to
any Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to the Company's Knowledge,
threatened investigation that might lead to such a claim.

(s) Title to Property. Except as disclosed in the SEC Documents, the Company and
each Subsidiary has good and marketable title in fee simple to all real property
owned by it and good and marketable title in all personal property owned by it
that is material to the business of the Company and each Subsidiary, in each
case free and clear of all Liens and, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company or any Subsidiary
and Liens for the payment of federal, state or other taxes, the payment of which
is neither delinquent nor subject to penalties.  Any real property and
facilities held under lease by the Company or any Subsidiary is held under
valid, subsisting and enforceable leases with which the Company is in compliance
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company or any
Subsidiary.

11

--------------------------------------------------------------------------------

(t) Internal Accounting Controls. Except as disclosed in the SEC Documents the
Company and each of its Subsidiaries maintain a system of internal accounting
controls sufficient, in the judgment of the Company's board of directors, to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management's general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company is in compliance with all provisions of the Sarbanes-Oxley Act of 2002,
as amended, which are applicable to it.

(u) Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other person acting on behalf of
the Company or any Subsidiary has, in the course of his actions for, or on
behalf of, the Company, used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, or made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

(v) [Reserved]

(w) Insurance. The Company and each Subsidiary is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and each Subsidiary is engaged.  Neither the
Company, nor any Subsidiary has been refused any insurance coverage sought or
applied for, and the Company has no reason to believe that it or any Subsidiary
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company, taken as a whole.

(x) Breach of Representations and Warranties by the Company. If the Company
breaches any of the representations or warranties set forth in this Section 4,
and in addition to any other remedies available to the Buyer pursuant to this
Agreement, it will be considered an Event of Default under the Note.

(y) No General Solicitation; Placement Agent.  Neither the Company, nor any of
its Subsidiaries or affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Securities.  Neither the Company nor any of its Subsidiaries has engaged any
placement agent in connection with the sale of the Securities.  In the event
that a broker-dealer or other agent or advisory is engaged by the Company
subsequent to the initial Closing, the Company shall be responsible for the
payment of any placement agent's fees, financial advisory fees, or brokers'
commissions (other than for persons engaged by any Buyer or its investment
advisor) relating to or arising out of the transactions contemplated hereby in
connection with the sale of the Securities. The Company shall pay, and hold the
Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney's fees and out-of-pocket expenses) arising in connection
with any such claim.

12

--------------------------------------------------------------------------------

(z) No Undisclosed Events, Liabilities, Developments or Circumstances.  Except
as set forth in the SEC Documents or on Schedule 4(z) hereto, the Company and
its Subsidiaries have no liabilities or obligations of any nature (whether
accrued, absolute, contingent, unasserted or otherwise and whether due or to
become due) other than those liabilities or obligations that are disclosed in
the Financial Statements or which do not exceed, individually in excess of
$50,000 and in the aggregate in excess of $200,000.  The reserves, if any,
established by the Company or the lack of reserves, if applicable, are
reasonable based upon facts and circumstances known by the Company on the
Execution Date and there are no loss contingencies that are required to be
accrued by the Statement of Financial Accounting Standard No. 5 of the Financial
Accounting Standards Board which are not provided for in the Financial
Statements.

(aa) Management.  During the past five year period, no current or former officer
or director or, to the Knowledge of the Company, stockholder of the Company or
any of its Subsidiaries has been the subject of any matter that would require
disclosure under Paragraph (f) of Rule 401 of Regulation S-K that has not been
publicly disclosed.

(bb) Assets; Title. Except as disclosed on Schedule 4(bb), each of the Company
and its Subsidiaries has good and valid title to, or a valid leasehold interest
in, as applicable, all of its properties and assets, free and clear of all Liens
except (i) any Lien for taxes not yet due or delinquent or being contested in
good faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, (ii) any statutory Lien arising in the
ordinary course of business by operation of law with respect to a liability that
is not yet due or delinquent, (iii) any Lien created by operation of law, such
as materialmen's liens, mechanics' liens and other similar liens, arising in the
ordinary course of business with respect to a liability that is not yet due or
delinquent or that are being contested in good faith by appropriate proceedings,
and (iv) such as have been disposed of in the ordinary course of business.  To
the Company's Knowledge, all tangible personal property owned by the Company and
its Subsidiaries has been maintained in good operating condition and repair,
except (x) for ordinary wear and tear, and (y) where such failure would not have
a Material Adverse Effect.  To the Company's Knowledge, all assets leased by the
Company or any of its Subsidiaries are in the condition required by the terms of
the lease applicable thereto during the term of such lease and upon the
expiration thereof.  To the Company's Knowledge, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all liens, encumbrances and defects.  Any real property and
facilities held under lease by the Company or any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.

(cc) Subsidiary Rights. Except as set forth on Schedule 4(cc), the Company or
one of its Subsidiaries has the unrestricted right to vote, and to receive
dividends and distributions on, all equity securities of its Subsidiaries as
owned by the Company or such Subsidiary.

(dd) Investment Company Status.  The Company is not, and upon consummation of
the sale of the Securities will not be, an "investment company," a company
controlled by an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company" as such terms
are defined in the Investment Company Act of 1940, as amended.

(ee) Illegal or Unauthorized Payments; Political Contributions.  Neither the
Company or any of its Subsidiaries nor, to the Knowledge of the Company, any of
the officers, directors, employees, agents or other representatives of the
Company or any of its Subsidiaries or any other business entity or enterprise
with which the Company or any Subsidiary is or has been affiliated or
associated, has, directly or indirectly, made or authorized any payment,
contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (a) as a kickback or bribe to any Person or (b)
to any political organization, or the holder of or any aspirant to any elective
or appointive public office except for personal political contributions not
involving the direct or indirect use of funds of the Company or any of its
Subsidiaries.

13

--------------------------------------------------------------------------------

(ff) Transfer Taxes.  On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to the Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

(gg) Books and Records.  To the Company's Knowledge, the books of account,
ledgers, order books, records and documents of the Company and its Subsidiaries
accurately and completely reflect all information relating to the respective
businesses of the Company and its Subsidiaries, the nature, acquisition,
maintenance, location and collection of each of their respective assets, and the
nature of all transactions giving rise to material obligations or accounts
receivable of the Company or its Subsidiaries, as the case may be, except where
the failure to so reflect such information would not have a Material Adverse
Effect.  To the Company's Knowledge, the minute books of the Company and its
Subsidiaries contain accurate records in all material respects of all meetings
and accurately reflect all other actions taken by the stockholders, boards of
directors and all committees of the boards of directors, and other governing
Persons of the Company and its Subsidiaries, respectively.

(hh) Money Laundering.  The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA PATRIOT ACT of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, "Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism" (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

(ii) Shell Company Status. The Company is not currently an issuer identified in
Rule 144(i)(1)(i) under the Securities Act, and, if it was at any time
previously been such an issuer, then the Company is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, has filed all reports
and other materials required to be filed by Section 13 or 15(d) of the Exchange
Act, as applicable during the preceding 12 months, and, as of a date at least
one year prior to the Execution Date, has filed current "Form 10 information"
with the SEC (as defined in Rule 144(i)(3) of the Securities Act) reflecting its
status as an entity that is no longer an issuer described in Rule 144(i)(1)(i)
of the Securities Act.

(jj) No Disqualification Events.  With respect to Securities to be offered and
sold hereunder in reliance on Rule 506 under the Securities Act ("Regulation D
Securities"), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an "Issuer Covered Person" and, together, "Issuer Covered Persons") is
subject to any of the "bad actor" disqualifying events described in Rule
506(d)(1)(i)(viii) under the Securities Act (each, a "Disqualification Event"),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event.  The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the Buyers a copy of any disclosures provided thereunder.

14

--------------------------------------------------------------------------------

(kk) Other Covered Persons. The Company is not aware of any Person (other than
any Issuer Covered Person) that has been or will be paid (directly or
indirectly) remuneration for solicitation of buyers or potential purchasers in
connection with the sale of any Regulation D Securities.

(ll) Absence of Schedules. In the event that at the Closing Date, the Company
does not deliver and attached hereto any disclosure schedule contemplated by
this Agreement, the Company hereby acknowledges and agrees that (i) each such
undelivered disclosure schedule shall be deemed to read as follows: "Nothing to
Disclose", and (ii) the Buyer has not otherwise waived delivery of such
disclosure schedule.

5. COVENANTS.

(a) Best Efforts. The parties shall use their commercially reasonable best
efforts to satisfy timely each of the conditions described in Section 7 and 8 of
this Agreement.

(b) Use of Proceeds. The Company shall use the proceeds from the sale of the
Note for working capital and other general corporate purposes and shall not,
directly or indirectly, use such proceeds for any loan to or investment in any
other corporation, partnership, enterprise or other person (except in connection
with its currently existing direct or indirect Subsidiaries).

(c) Financial Information. The Company agrees to send or make available the
following reports to the Buyer until the Buyer transfers, assigns, or sells all
of the Securities: (i) within ten (10) days after the filing with the SEC, a
copy of its Annual Report on Form 10-K, its Quarterly Reports on Form 10-Q and
any Current Reports on Form 8-K; (ii) within one day after release, copies of
all press releases issued by the Company or any of its Subsidiaries relating to
the transactions contemplated hereby; and (iii) contemporaneously with the
making available or giving to the stockholders of the Company, copies of any
notices or other information the Company makes available or gives to such
stockholders. For the avoidance of doubt, filing the documents required in (i)
above via EDGAR or releasing any documents set forth in (ii) above via a
recognized wire service shall satisfy the delivery requirements of this Section
5(c).

(d) Listing. The Company will obtain and, so long as the Buyer owns any of the
Securities, maintain the listing and trading of its Common Stock on the Trading
Market and will comply in all respects with the Company's reporting, filing and
other obligations under the bylaws or rules of the Financial Industry Regulatory
Authority ("FINRA") and such exchanges, as applicable.

(e) Corporate Existence. So long as the Buyer beneficially owns the Note, the
Company shall maintain its corporate existence and shall not sell all or
substantially all of the Company's assets, except in the event of a merger or
consolidation or sale of all or substantially all of the Company's assets, where
the surviving or successor entity in such transaction (i) assumes the Company's
obligations hereunder and under the agreements and instruments entered into in
connection herewith and (ii) is a publicly traded corporation whose Common Stock
is listed or quoted for trading on the Trading Market.

15

--------------------------------------------------------------------------------

(f) No Integration. The Company shall not make any offers or sales of any
security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the
Securities Act or cause the offering of the Securities to be integrated with any
other offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.

(g) Failure to Comply with the Exchange Act. So long as the Note is outstanding,
the Company shall comply with the reporting requirements of the Exchange Act;
and the Company shall continue to be subject to the reporting requirements of
the Exchange Act.

(h) Breach of Covenants. If the Company materially breaches any of the covenants
set forth in this Section 5, then in addition to any other remedies available to
the Buyer pursuant to this Agreement, it will be considered an event of default
under the Note.

(i) Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf will provide the Buyer or its agents or counsel with any information that
constitutes, or the Company reasonably believes constitutes, material non-public
information (including any offer notices under Section 5(k) and 5(l) below),
unless prior thereto the Buyer shall have consented to the receipt of such
information and agreed with the Company to keep such information confidential.
Prior to providing the Buyer with any material non-public information (including
any offer notices under Section 5(k) and 5(l) below), the Company shall provide
the Buyer with a consent substantially in the form attached as Exhibit C
("Consent") which shall not include any material non-public information. The
Company shall not provide the Buyer with the material non-public information if
the Buyer does not execute and return the Consent to the Company. The Company
understands and confirms that the Buyer shall be relying on the foregoing
covenant in effecting transactions in securities of the Company. To the extent
that the Company delivers any material, non-public information to the Buyer
without the Buyer's consent, the Company hereby covenants and agrees that the
Buyer shall not have any duty of confidentiality to the Company, any of its
Subsidiaries, or any of their respective officers, directors, agents, employees
or Affiliates, not to trade on the basis of, such material, non-public
information, provided that the Buyer shall remain subject to applicable law. To
the extent that any notice provided pursuant to any Transaction Document or any
other communications made by the Company, or information provided, to the Buyer
constitutes, or contains, material, non-public information regarding the Company
or any Subsidiaries, the Company shall simultaneously file such notice or other
material information with the SEC pursuant to a Current Report on Form 8-K. The
Company understands and confirms that the Buyer shall be relying on the
foregoing covenant in effecting transactions in securities of the Company. In
addition to any other remedies provided by this Agreement or other Transaction
Documents, if the Company provides any material, non-public information to the
Buyer without their prior written consent, and it fails to immediately (no later
than the next Trading Day) file a Form 8-K disclosing this material, non-public
information, it shall pay the Buyer as partial liquidated damages and not as a
penalty a sum equal to $500 per day for each $100,000 of the Buyer's then
principal amount under this Note beginning with the day the information is
disclosed to the Buyer and ending and including the day the Form 8-K disclosing
this information is filed. 

16

--------------------------------------------------------------------------------

(i) Indemnification. Each party hereto (an "Indemnifying Party") agrees to
indemnify and hold harmless the other party along with its officers, directors,
employees, and authorized agents, and each Person or entity, if any, who
controls such party within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act or the rules and regulations thereunder (an
"Indemnified Party") from and against any Damages, joint or several, and any
action in respect thereof to which the Indemnified Party becomes subject to,
resulting from, arising out of or relating to any misrepresentation, breach of
warranty or nonfulfillment of or failure to perform any covenant or agreement on
the part of the Indemnifying Party contained in this Agreement.

(j) Prohibition on Certain Transactions. The Buyer covenants and agrees that
neither it, nor any affiliate acting on its behalf or pursuant to any
understanding with it will execute any "short sales" of the Common Stock as
defined in Rule 200 of Regulation SHO under the Exchange Act.

(k) Certain Fees and Expenses. The Company shall pay all stamp taxes and other
taxes and duties levied in connection with the delivery of the Note to the
Buyer.  In addition, the Buyer shall receive a $15,000 credit for the Buyer's
transactional expenses which shall be evidenced in the face value of the Note.

(o) Registration. Pursuant to the terms of the Registration Rights Agreement,
the Company shall file with the SEC, on or before the 60th day following the
Execution Date, a new registration statement on Form S-1 (the "Registration
Statement") covering the resale of the Execution Shares.  Upon the Registration
Statement going effective, the Company shall cause the Transfer Agent to remove
any legend restricting the transfer of the Execution Shares by the Buyer. 

6. [REMOVED].

7. CONDITIONS PRECEDENT TO THE COMPANY'S OBLIGATIONS TO SELL. The obligation of
the Company hereunder to issue and sell the Note to the Buyer at the Closing is
subject to the satisfaction, at or before the Closing Date of each of the
following conditions thereto, provided that these conditions are for the
Company's sole benefit and may be waived by the Company at any time in its sole
discretion:

(a) The Buyer shall have executed this Agreement and the Registration Rights
Agreement  and delivered the same to the Company.

(b) The Buyer shall have delivered the Purchase Price in accordance with Section
2(c) above.

(c) The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.

(d) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

17

--------------------------------------------------------------------------------

8. CONDITIONS PRECEDENT TO THE BUYER'S OBLIGATION TO PURCHASE. The obligation of
the Buyer hereunder to purchase and complete the Funding of the Note at the
Closing is subject to the satisfaction, at or before the Closing Date of each of
the following conditions, provided that these conditions are for the Buyer's
sole benefit and may be waived by the Buyer at any time in its sole discretion:

(a) The Company shall have executed this Agreement and the Registration Rights
Agreement and delivered them to the Buyer on the Closing Date.

(b) The Company shall have delivered to the Buyer the duly executed Note in
accordance with Section 2(a) above on the Closing Date.

(c) The Company shall have delivered a copy of its Directors' resolutions
relating to the transactions contemplated hereby, the form of which is attached
hereto as Exhibit D, on the Closing Date.

(d) The Company shall have issued the Execution Shares in book entry form in the
name of the Buyer.

(d) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement, as of the Closing Date.

(e) No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect on the Company including but not limited to a change in
the Exchange Act reporting status of the Company or the failure of the Company
to be timely in its Exchange Act reporting obligations, as of the Closing Date.

(f) The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at such time (except for representations and warranties that speak
as of a specific date, which shall be true and correct in all material respects
as of such specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. The Buyer shall have received a
certificate or certificates, executed by the chief executive officer of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by the Buyer, in the form
prescribed by the Buyer.

9. GOVERNING LAW; MISCELLANEOUS.

(a) Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to the
principles of conflicts of law (whether of the State of New York or any other
jurisdiction).

(b) Arbitration.  Any disputes, claims, or controversies arising out of or
relating to the Transaction Documents, or the transactions, contemplated
thereby, or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
Agreement to arbitrate, shall be referred to and resolved solely and exclusively
by binding arbitration to be conducted before the Judicial Arbitration and
Mediation Service ("JAMS" ), or its successor pursuant the expedited procedures
set forth in the JAMS Comprehensive Arbitration Rules and Procedures (the
"Rules" ), including Rules 16.1 and 16.2 of those Rules. The arbitration shall
be held in New York, New York, before a tribunal consisting of three arbitrators
each of whom will be selected in accordance with the "strike and rank"
methodology set forth in Rule 15. Either party to this Agreement may, without
waiving any remedy under this Agreement, seek from any federal or state court
sitting in the State of New York any interim or provisional relief that is
necessary to protect the rights or property of that party, pending the
establishment of the arbitral tribunal. The costs and expenses of such
arbitration shall be paid by and be the sole responsibility of the Company,
including but not limited to the Buyer's attorneys' fees and each arbitrator's
fees. The arbitrators' decision must set forth a reasoned basis for any award of
damages or finding of liability. The arbitrators' decision and award will be
made and delivered as soon as reasonably possibly and in any case within 60
days' following the conclusion of the arbitration hearing and shall be final and
binding on the parties and may be entered by any court having jurisdiction
thereof.

18

--------------------------------------------------------------------------------

(c) JURY TRIAL WAIVER.  THE COMPANY AND THE BUYER HEREBY WAIVE A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THE TRANSACTION DOCUMENTS.

(d) Counterparts; Signatures by Electronic Mail. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original but all
of which shall constitute one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. This Agreement, once executed by a party, may be delivered to the other
party hereto by electronic mail transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

(e) Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.

(f) Severability. In the event that any provision of this Agreement or of any of
the Transaction Documents is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law. Any provision hereof which may prove invalid
or unenforceable under any law shall not affect the validity or enforceability
of any other provision hereof.

(g) Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the majority in interest of the Buyer.

(h) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (a) personally served, (b) deposited in the
mail, registered or certified, return receipt requested, postage prepaid, (c)
delivered by reputable air courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, or e-mail as a PDF, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice given in accordance herewith. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (i) upon hand delivery or delivery by e-mail at the address designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (ii) on the second business day following the date
of mailing by express courier service or on the fifth business day after
deposited in the mail, in each case, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.

19

--------------------------------------------------------------------------------

If to the Company, to:

SPHERE 3D Corp.

895 Don Mills Road,

Bldg. 2, Suite 900

Toronto, Ontario M3C 1W3

E-mail: Peter.Tassiopoulos@sphere3d.com

Phone: (416) 939-1937

With a copy (which shall not constitute notice) to:

Pryor Cashman LLP

7 Times Square

New York, New York 10036

E-mail: ali.panjwani@pryorcashman.com

Attention: M. Ali Panjwani, Esq.

Phone: (212) 421-4100

If to the Buyer, to:

OASIS CAPITAL, LLC

208 Ponce de Leon Ave, Suite 1600

San Juan, PR 00918

E-mail: adam@oasis-cap.com

Attention: Adam Long, Managing Member

Phone: 816.960.0100

With a copy (which shall not constitute notice) to:

Nason Yeager Gerson Harris & Fumero, P.A.

3001 PGA Boulevard, Suite 305

Palm Beach Gardens, FL 33410

E-mail: bbernstein@nasonyeager.com

Attention: Brian S. Bernstein, Esq.

20

--------------------------------------------------------------------------------

Either party hereto may from time to time change its address or e-mail for
notices under this Section 9(h) by giving at least 10 days' prior written notice
of such changed address to the other party hereto.

(i) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Neither the Company
nor the Buyer shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other. Notwithstanding the foregoing,
subject to Section 3(e), the Buyer may assign its rights hereunder to any person
that purchases Securities in a private transaction from the Buyer or to any of
its "affiliates," as that term is defined under the Exchange Act, without the
consent of the Company.

(j) Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

(k) Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder. The Company agrees to indemnify and hold harmless the Buyer and all
their officers, directors, employees and agents for loss or damage arising as a
result of or related to any breach by the Company of any of its representations,
warranties and covenants set forth in this Agreement or any of its covenants and
obligations under this Agreement, including advancement of expenses as they are
incurred.

(l) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(m) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(n) Remedies.

(i) The Company acknowledges that a breach by it of its obligations hereunder
will cause irreparable harm to the Buyer by vitiating the intent and purpose of
the transaction contemplated hereby. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Agreement will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Agreement, that the Buyer shall be entitled,
in addition to all other available remedies at law or in equity, and in addition
to the penalties assessable herein, to an injunction or injunctions restraining,
preventing or curing any breach of this Agreement and to enforce specifically
the terms and provisions hereof, without the necessity of showing economic loss
and without any bond or other security being required.

(ii) In addition to any other remedy provided herein or in any document executed
in connection herewith, the Company shall pay the Buyer for all costs, fees and
expenses in connection with any arbitration, litigation, contest, dispute, suit
or any other action to enforce any rights of the Buyer against the Company in
connection herewith, including, but not limited to, costs and expenses and
attorneys' fees, and costs and time charges of counsel to the Buyer. In
furtherance of the foregoing, the Company shall pay an amount equal to $25,000
to the Buyer immediately upon the Buyer's filing of any arbitration, litigation,
contest, dispute, suit or any other action to enforce any rights of the Buyer
against the Company in connection herewith, which such amount shall be used to
pay the Buyer's attorneys' fees, cost and expenses. Additional amounts shall be
paid by the Company to the Buyer immediately upon the Company's receipt of
invoices from the Buyer's attorney evidencing the charges and fees assessed in
connection with any such arbitration, litigation, contest, dispute, suit or any
other action to enforce any rights of the Buyer and, upon receiving such
invoices which indicate outstanding fees in excess of $25,000 at any time, the
Company shall promptly pay an additional $25,000 to the Buyer to be used in
satisfaction of additional attorneys' fees, and costs and time charges of
counsel to the Buyer. Further, the Company agrees to save and hold the Buyer
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such costs and expenses. In the
event that the Company is the prevailing party in any such action, Buyer shall
refund all such amounts.

21

--------------------------------------------------------------------------------

(o) Publicity. The Company and the Buyer shall have the right to review a
reasonable period of time before issuance of any press releases, SEC, Trading
Market, or FINRA filings, or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of the Buyer, to make any press release or
SEC, Trading Market or FINRA filings with respect to such transactions as is
required by applicable law and regulations (although the Buyer shall be
consulted by the Company in connection with any such press release prior to its
release and shall be provided with a copy thereof).

** signature page follows **

22

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the Execution Date.

 

COMPANY:

 

SPHERE 3D Corp.

 

 

By: /s/ Peter Tassiopoulos

Name: Peter Tassiopoulos

Title: Chief Executive Officer

 

 

BUYER:

 

 

OASIS CAPITAL, LLC

 

 

By: /s/ Adam Long

Name: Adam Long

Title: Managing Member

 

 

 


** Signature Page to Securities Purchase Agreement **

--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

(1)

(2)

(3)

(4)

(5)

Buyer

Address and E-mail

Aggregate Note Face Value

Purchase Price

Legal Representative's
Address and E-mail

Oasis Capital, LLC

208 Ponce de Leon Ave, Suite 1600

San Juan, PR 00918

E-mail: adam@oasis-cap.com Attn: Adam Long, Managing Member

E-mail: adam@oasis-cap.com

$615,000

$500,000

Nason Yeager Gerson Harris & Fumero, P.A.

3001 PGA Boulevard, Suite 305

Palm Beach Gardens, FL 33410

Attn: Brian S. Bernstein, Esq.

Email: bbernstein@nasonyeager.com

 


--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

[Attached]

--------------------------------------------------------------------------------

EXHIBITS

A - NOTE

B - REGISTRATION RIGHTS AGREEMENT

C - INFORMATION CONSENT

SPHERE 3D CORP. (the "Company") has information or notice of a proposed event
(collectively, the "Information") that it is either required to provide you
pursuant to that certain Securities Purchase Agreement dated ______ ___, 2020
("Agreement") between you and the Company or believes that you would be
interested in obtaining.

If the Company is required to provide this Information to you under the
Agreement, you acknowledge that receipt of this information may restrict you
from trading in the Company's securities until this Information is made public
in accordance with the Agreement.

If the Company is not required to provide this Information to you under the
Agreement, you acknowledge that this may restrict you from trading in the
Company's securities until this Information is made public in accordance with
the Agreement. Provided, however, if the Company does not immediately file a
Form 8-K publicly disclosing this Information, you shall be entitled to remedies
under the Agreement including liquidated damages under Section 5(i).

Please respond in writing if you do or do not want to be provided with the
Information. If the Company does not receive your response within three business
days, we will have the right to assume that you have chosen not to receive the
Information and, if applicable, waived your right to any subsequent offering
rights and any other rights provided for under the Agreements that require
notice, for which this Information (including notice) is being given.

Please sign below and check the appropriate box below.

 

 

Sincerely,

 

 

 

SPHERE 3D CORP.

 

 

 

 

 

 

 

 

 

 

 

___ Yes. Please provide we with the Information

___ No. Do not provide me with the Information

D - BOARD RESOLUTIONS

--------------------------------------------------------------------------------